             2:19-cr-20070-MMM-EIL # 12           Page 1 of 2                                     E-FILED
                                                                                 FILED
                                                     Wednesday, 06 November, 2019 01:20:29 PM
                         IN THE UNITED STATES D ISTRICT COURT Clerk, U.S. District Court, ILCD
                         FOR THE CENTRAL DISTRICT OF ILLINOIS           NOV - 6 2019
                                   URBANA DIVISION
                                                                                  CLERK OF THE COURT
                                                                                  U.S. DISTRICT COURT
 UNITED STATES OF AMERICA,                    )                               CENTRAL DISTRICT OF ILLINOIS
                                              )
                         Plaintiff,           )
                                                                             20070
                                              )        Criminal No. 19-CR-
           V.                                 )
                                              )        Title 18, United States Code, Sections
                                              )        2252A(a)(2)(A) and (b)(1);
 MILTON FORSBERG,                             )        2252A(a)(5)(B) and (b)(2).
                                              )
                         Defendant.           )

                                       INDICTMENT

                                           COUNT ONE
                                  (Receipt of Child Pornography)

 THE GRAND JURY CHARGES THAT:

           On or about July 12, 2019, in Champaign County, in the Central District of
                                                                                     I



 Illinois, the defendant,

                                      MILTON FORSBERG,

· knowingly received child pornography, as defined in Title 18, United States Code,

 Sections 2256(8)(A) and (B), including visual depictions of minors engaging in sexually

 explicit conduct, said child pornography having been shipped or transported using any

 means or facility of interstate or foreign sommerce, including by computer.

           All in violation of Title 18, United States Code, Sections 2252A(a)(2)(A) and

 (b)(l).




                                                   1
          2:19-cr-20070-MMM-EIL # 12          Page 2 of 2



                                        COUNTTWO
                              (Possession of Child Pornography)

 THE GRAND JURY FURTHER CHARGES THAT:

        On or about September 30, 2019, in Champaign County, in the Central District of

Illinois, the defendant,

                                   MILTON FORSBERG,

knowingly possessed photographs, cellular telephones, computer processing units, and

other materials, containing images of child pornography, in addition to those charged in

Count One, as defined in Title 18, United States Code, Sections 2256(8)(A)and (B), in that

the production of such visual depictions involved the use of a minor engaging in sexually

explicit conduct, and said images had been shipped and transported in interstate and

foreign commerce, including by computer, and had been produced using materials which

had been shipped and transported in interstate and foreign commerce, including by

computer.

        All in viol_a tion of Title 18, United States Code, Sections 2252A(a)(5)(B) and (6)(2).

                                                    A TRUE BILL,

                                                   s/Foreperson


                                                    FOREPERSON


s/Gregory Gilmore

          HISER
UNITED STATES ATTORNEY
EMP



                                               2
